DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This Office Action considers the preliminary amendment submitted 31 October 2018.

Claim Objections
Claims 4, 6, 7, and 9 are objected to because of the following informalities:
	Regarding claim 4, claim 4 recites “The component of claim 3, the axial reinforcing rib woven between…” (ll. 1 – 3 of the claim).  Notwithstanding other issues discussed with respect to claim 4 below, for purposes of improving grammar, the examiner recommends “The component of claim 3, wherein the axial reinforcing rib is woven between…”.
	Regarding claim 6, clam 6 recites “The component of claim 1, the respective pleated strips of the first and second reinforcement fabric sheets affixed…” (ll. 1 – 3 of the claim).  Notwithstanding other issues discussed with respect to claim 6 below, for purposes of improving grammar, the examiner recommends “The component of claim 1, wherein the respective pleated strips of the first and second reinforcement fabric sheets are affixed…”.
	Regarding claim 7, claim 7 recites “The component of claim 1, the respective pleated strips of the first, and second reinforcement fabric sheets slidable…” (ll. 1 – 2 of the claim).  Notwithstanding other issues discussed with respect to claim 7 below, for purposes of improving grammar, the examiner recommends “The component of claim 1, wherein the respective pleated strips of the first[[,]] and second reinforcement fabric sheets are slidable…”.
	Regarding claim 9, claim 9 recites “The component of claim 1, comprising a rotating turbine blade or stationary vane, the central substrate and outer wrapping forming an airfoil portion of the blade or vane, with respective spines of the first and second reinforcement fabric sheets aligned along an axis from root to tip of the blade or vane, the central substrate first and second sidewalls; and the outer [[;]] and the outer wrapping forming a sidewall of the airfoil.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites “the substrate rib” in ll. 6 and 19 thereof.  However, claim 1 initially refers to “at least one substrate rib” in l. 4 of the claim.  While “the substrate rib” clearly relates to the only substrate rib when relating to embodiments consisting of a single substrate rib, the same cannot be said for the included embodiments wherein two or more substrate ribs are present.
	Additionally, claim 1 recites the limitation “the…substrate sidewalls” in l. 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 does describe “first and second substrate sidewalls” (l. 5 of the claim), it is ambiguous that “the…substrate sidewalls” as highlighted necessarily refers to the same.

	Additionally, claim 1 recites the limitation “the spine” in ll. 13 and 15 of the claim and “the spines” in l. 16 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  While claim 1 does describe an “elongated spine” in “respective first and second opposed planar sheets” (l. 10 of the claim), it is ambiguous that “the spine” and “the spines” as highlighted necessarily refer to the same.
	Additionally, claim 1 recites the limitation “the outer wrapping” in ll. 22 – 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 does describe a “cured and solidified, fiber-reinforced, ceramic outer wrapping” (l. 21 of the claim), it is ambiguous that “the outer wrapping” as highlighted necessarily refers to the same.
	Additionally, claim 1 recites the limitation “the central substrate” in l. 23 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 does describe a “cured and solidified, fiber-reinforced, ceramic central substrate” (l. 3 of the claim), it is ambiguous that “the central substrate” as highlighted necessarily refers to the same.
	Regarding claims 2 – 10, each of claims 2 – 10 depend, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 2 – 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 1.
	Additionally, each of claims 2 – 10 respectively recite “The component” in l. 1 of the claim.  There is insufficient antecedent basis for this limitation in these claims.  While claim 1 does describe a “ceramic matrix composite (“CMC”) component” (l.  of the claim), it is ambiguous that “the component” as highlighted necessarily refers to the same.
	Regarding claim 3, claim 3 recites “the substrate rib” and “the central substrate” in a similar manner as discussed above with respect to claim 1.  Similar reasoning to that discussed above with respect to claim 1 applies here with respect to claim 3.
Regarding claim 8, claim 8 recites “the central substrate” in a similar manner as discussed above with respect to claim 1.  Similar reasoning to that discussed above with respect to claim 1 applies here with respect to claim 8.
	Regarding claim 9, claim 9 recites “the central substrate” and “the outer wrapping” in a similar manner as discussed above with respect to claim 1.  Similar reasoning to that discussed above with respect to claim 1 applies here with respect to claim 9.
	Regarding claim 10, claim 10 recites “the outer wrapping” in a similar manner as discussed above with respect to claim 1.  Similar reasoning to that discussed above with respect to claim 1 applies here with respect to claim 10.
	Regarding claim 11, claim 11 recites “the substrate rib” in ll. 6, 25, and 30 thereof.  However, claim 1 initially refers to “at least one substrate rib” in l. 4 of the claim.  While “the substrate rib” clearly relates to the only substrate rib when relating to embodiments consisting of a single substrate rib, the same cannot be said for the included embodiments wherein two or more substrate ribs are present.
	Additionally, claim 11 recites the limitation “the…substrate sidewalls” in ll. 6 – 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 11 does describe “first and second substrate sidewalls” (l. 5 of the claim), it is ambiguous that “the…substrate sidewalls” as highlighted necessarily refers to the same.
	Additionally, claim 11 recites the limitation “the first and second reinforcement sheets” in l. 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 11 does describe “first and second reinforcement fabric sheets” (ll. 8 – 9 of the claim), it is ambiguous that “the first and second reinforcement sheets” as highlighted necessarily refers to the same.
	Additionally, claim 11 recites the limitation “the spine” in ll. 18 and 20 of the claim and “the spines” in l. 26 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  While claim 11 does describe an “elongated spine” in “respective first and second reinforcement fabric sheets” (l. 11 of the claim), it is ambiguous that “the spine” and “the spines” as highlighted necessarily refer to the same.
	Additionally, claim 11 recites the limitation “the outer wrapping” in ll. 28 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  While claim 11 does describe a “cured and 
	Additionally, claim 11 recites the limitation “the central substrate” in l. 33 of the claim and “the CMC central substrate” in l. 36 of the claim.  There is insufficient antecedent basis for these limitations in the claim.  While claim 11 does describe a “cured and solidified, fiber-reinforced, ceramic central substrate” (l. 3 of the claim), it is ambiguous that “the central substrate” and the “the CMC central substrate” as highlighted necessarily refers to the same.
	Regarding claims 12 – 20, each of claims 12 – 20 depend, directly or indirectly, on claim 11.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, each of claims 12 – 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as discussed above for claim 11.
	Regarding claim 13, claim 13 recites “the substrate rib” and “the CMC central substrate” in a similar manner as discussed above with respect to claim 11.  Similar reasoning to that discussed above with respect to claim 11 applies here with respect to claim 13.
	Regarding claim 17, claim 17 recites “the CMC central substrate” in a similar manner as discussed above with respect to claim 11.  Similar reasoning to that discussed above with respect to claim 11 applies here with respect to claim 17.
	Regarding claim 18, claim 18 recites “the central substrate” in a similar manner as discussed above with respect to claim 11.  Similar reasoning to that discussed above with respect to claim 11 applies here with respect to claim 18.
	Regarding claim 20, claim 20 recites “the outer wrapping” in a similar manner as discussed above with respect to claim 11.  Similar reasoning to that discussed above with respect to claim 11 applies here with respect to claim 20.
	In view of the above, the examiner recommends amending claims 1 – 20 such that the features recited more clearly refer back to their respectively appropriate antecedent.  For instance, the examiner recommends the following:
at least one substrate rib”.
	In claims 1 and 11, “the…substrate sidewalls” may be better stated as “the…first and second substrate sidewalls”.
	In claims 1 and 11, “the first and second sheets” may be better stated as “the first and second reinforcement fabric sheets”.
	In claims 1 and 11, “the spine” may be better stated as “the elongated spine”, and “the spines” may be better stated as “the elongated spines”.
	In claims 1 and 9 – 11, “the outer wrapping” may be better stated as “the cured and solidified, fiber-reinforced, ceramic outer wrapping”.
	In claims 1, 3, 8, 9, 11, 13, 17, and 18, “the central substrate” and “the CMC central substrate” may be better stated as “the cured and solidified, fiber-reinforced, ceramic central substrate”, as appropriate.
	In claims 2 – 10, “The component” may be better stated as “The ceramic matrix composite (“CMC”) component”.
	However, the examiner invites Applicant to submit other amendments which would similarly clarify the above antecedent issues if such amendments are desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783